[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: APPEAL FROM MAGISTRATE
Upon consideration and review of the matter of appeal presented by the defendant in the above entitled case; the Finding of Facts dated September 9, 1992 by Ronald M. Sullivan, Family Support Magistrate, pursuant to the order of the Hon. William M. Shaughnessy, Jr., dated July 30, 1992, the transcript of the hearing held on April 16, 1992 by the said Magistrate, the defendant's Appeal Brief dated July 30, 1992, and such portion of the court's record and file as pertained to the issues under review in the cause here, the court finds:
1. The Magistrate's denial of the defendant's Motion to Modify and Finding the Defendant in Contempt is clearly not erroneous.
2. No basis to uphold the Defendant's Appeal.
CT Page 9296 JOSEPH F. MORELLI, STATE TRIAL REFEREE